                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK LUCKEY, et al.,                            Case No. 18-cv-06071-HSG
                                   8                    Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                                                                            MOTION TO VACATE ORDER OF
                                   9             v.                                         DISMISSAL AND REINSTATING
                                                                                            ACTION
                                  10     UNITED STATES DEPARTMENT OF
                                         THE NAVY, et al.,                                  Re: Dkt. No. 10
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiffs’ motion to vacate the Court’s February 20, 2019

                                  14   order adopting the Honorable Magistrate Judge Jacqueline S. Corley’s Report and

                                  15   Recommendation dismissing the case without prejudice. Dkt. No. 10. For the reasons set forth

                                  16   below, the Court GRANTS Plaintiffs’ motion to vacate the order.

                                  17          Plaintiffs, proceeding pro se, filed this complaint against the United States and the United

                                  18   States Department of the Navy on October 3, 2018. Dkt. No. 1. Despite multiple notices from the

                                  19   Court, Plaintiffs failed to file their consent or declination to proceed before a magistrate judge and

                                  20   failed to appear at the case management conference on January 3, 2019. Dkt. Nos. 3–5. On

                                  21   January 4, 2019, Judge Corley ordered Plaintiffs to show cause why the case should not be

                                  22   dismissed for failure to prosecute. Dkt. No. 6. Plaintiffs did not respond. Judge Corley issued a

                                  23   Report and Recommendation on February 4, 2019, recommending that the case be dismissed for

                                  24   failure to prosecute. Dkt. No. 7. No objections were filed. The Court adopted the Report and

                                  25   Recommendation, dismissing the case without prejudice. Dkt. No. 9 (“February 20 Order”).

                                  26          A month after the Court dismissed the case, Plaintiffs made their first communication with

                                  27   the Court since commencement of this action by filing the present motion. Plaintiffs request that

                                  28   the Court vacate its February 20 Order under Federal Rule of Procedure 60(b). Dkt. No. 10.
                                   1   Under Rule 60(b), the court may relieve a party “from a final judgment, order, or proceeding” for

                                   2   the following reasons:

                                   3                  (1) mistake, inadvertence, surprise, or excusable neglect;
                                                      (2) newly discovered evidence that, with reasonable diligence, could
                                   4                      not have been discovered in time to move for a new trial under
                                                          Rule 59(b);
                                   5                  (3) fraud (whether previously called intrinsic or extrinsic),
                                                          misrepresentation, or misconduct by an opposing party;
                                   6                  (4) the judgment is void;
                                                      (5) the judgment has been satisfied, released, or discharged; it is
                                   7                      based on an earlier judgment that has been reversed or vacated; or
                                                          applying it prospectively is no longer equitable; or
                                   8                  (6) any other reason that justifies relief.
                                   9   Fed. R. Civ. P. 60(b). The decision of whether to grant relief under Rule 60(b) is discretionary.

                                  10   Towery v. Ryan, 673 F.3d 933, 940 (9th Cir. 2012).

                                  11          Plaintiffs seek relief based on “mistake, inadvertence, surprise, or excusable neglect,”

                                  12   claiming that the federal government shutdown in December 2018 through January 2019 caused
Northern District of California
 United States District Court




                                  13   confusion as to whether the case was moving forward. Mot. at 5–6. The Court is not convinced

                                  14   that this constitutes “mistake, inadvertence, surprise, or excusable neglect.” See Fed. R. Civ. P.

                                  15   60(b)(1). The shutdown would not have affected Plaintiffs’ ability to file their proof of service,

                                  16   nor would it have affected Plaintiffs’ ability to comply with the Court’s orders, some of which

                                  17   issued well after the shutdown ended. To date, Plaintiffs have not filed a proof of service, nor

                                  18   does it appear that Plaintiffs have properly served Defendants under Federal Rule of Civil

                                  19   Procedure 4.

                                  20          The remaining four reasons under Rule 60(b) are inapplicable as well. Nonetheless,

                                  21   Plaintiffs now appear to be willing to litigate the case. Consistent with the public policy favoring

                                  22   disposition of cases on the merits, the Court believes that allowing Plaintiffs to move forward

                                  23   would be in the best interest of justice. Therefore, the Court GRANTS Plaintiffs’ motion to

                                  24   vacate the February 20 Order dismissing the case. The clerk shall reopen the file.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         2
                                   1          The Court further SETS a case management conference for June 18, 2019 at 2:00 p.m.

                                   2   Plaintiffs are warned that failure to appear at the case management conference or to otherwise

                                   3   diligently litigate this case will result in dismissal. Plaintiffs also must be prepared to explain at

                                   4   the case management conference what steps they have taken to serve Defendants, given that no

                                   5   proof of service has been filed.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: 5/31/2019

                                   9                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
